UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-13959 LML PAYMENT SYSTEMS INC. (Exact name of registrant as specified in its charter) Yukon Territory ###-##-#### (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1680-1140 West Pender Street Vancouver, British Columbia CanadaV6E 4G1 (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (604) 689-4440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] (not applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filed [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] The number of shares of the registrant's Common Stock outstanding as of August 3, 2012 was 28,246,684. LML PAYMENT SYSTEMS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Statements of Financial Position (unaudited) at June 30, 2012 and March 31, 2012 Consolidated Statements of Earnings and Comprehensive Income (unaudited) for the Three Months Ended June 30, 2012 and 2011 2 Consolidated Statements of Shareholders' Equity (unaudited) for the Three Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 SIGNATURE PAGE In this Quarterly Report on Form 10-Q, unless otherwise indicated, all dollar amounts are expressed in United States Dollars. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In U.S. Dollars, except as noted below) (unaudited) June 30, March 31, ASSETS (Restated – Note 2) Current Assets Cash and cash equivalents $ $ Funds held for merchants Short-term investments Restricted cash (Note 5(b)) Accounts receivable, less allowance of $26,867 (March 31, 2012 - $27,397) Inventory - Corporate taxes receivable Prepaid expenses Total current assets Property and equipment, net Patents Restricted cash (Note 5(b)) Deferred tax assets Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Corporate taxes payable Funds due to merchants Current portion of obligations under finance lease Current portion of deferred revenue Total current liabilities Obligations under finance lease Total liabilities EQUITY Capital Stock Class A, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Class B, preferred stock, $1.00 CDN par value, 150,000,000 shares authorized, issuable in series, none issued or outstanding - - Common shares, no par value, 100,000,000 shares authorized, 28,246,684 issued and outstanding (March 31, 2012 - 28,246,684) Contributed surplus Warrants Deficit ) ) Accumulated other comprehensive income Total equity Total liabilities and equity $ $ Approved by the Board and authorized for issuance on August 9, 2012 /s/ PatrickH. Gaines /s/ Greg A. MacRae Board of Directors Board of Directors See accompanying notes to the unaudited consolidated financial statements. ~1~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME (In U.S. Dollars, except share data) (unaudited) Three Months Ended June 30 (Restated - Note 2) REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Product development and enhancement INCOME BEFORE OTHER INCOME AND INCOME TAXES Foreign exchange (loss) gain ) Interest income INCOME BEFORE INCOME TAXES Income tax expense (recovery) Current Deferred ) NET INCOME OTHER COMPREHENSIVE INCOME Unrealized foreign exchange (loss) gain on translation of foreign operations ) TOTAL COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE, basic and diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to the unaudited consolidated financial statements. ~2~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In U.S. Dollars) (unaudited) Accumulated Other Common Contributed Comprehensive Shares Amount Surplus Warrants Income (Loss) Deficit Total Balance as at April 1, 2011 $ ) $ Net income (Restated – Note 2) - Change in cumulative translation adjustment - Exercise of stock options - Reallocation of contributed surplus on exercise of options - ) - Share-based payments - Balance as at June 30, 2011 (Restated – Note 2) $ ) $ Balance as at April 1, 2012 $ ) $ Net income - Change in cumulative translation adjustment - ) - ) Share-based payments - Balance as at June 30, 2012 $ ) $ See accompanying notes to the unaudited consolidated financial statements. ~3~ LML PAYMENT SYSTEMS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In U.S. Dollars) (unaudited) Three Months Ended June 30 (Restated - Note 2) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Amortization of property and equipment Amortization of intangible assets Share-based payments Deferred income taxes ) Foreign exchange loss (gain) ) Changes in non-cash operating working capital Accounts receivable ) ) Corporate taxes receivable ) Inventory ) - Prepaid expenses Accounts payable and accrued liabilities ) ) Corporate taxes payable ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Investing Activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Proceeds from exercise of stock options - Net cash provided by financing activities - Effects of foreign exchange rate changes on cash and cash equivalents ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid $
